Citation Nr: 1640334	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  08-30 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating in excess of 40 percent for service-connected residual of discogenic disease of the lumbosacral spine with radiculopathy.

Historically, the Veteran appealed the October 2014 Board decision that denied a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in February 2016, the Court vacated and remanded the matter of a TDIU back to the Board for further proceedings consistent with the Memorandum Decision.  

In an August 2016 submission, through the representative, the Veteran has waived initial RO consideration of the evidence added to the record since the issuance of the January 2013 Supplemental Statement of the Case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In this case, during the course of the claim, which was filed in September 2007, service connection is established for residuals of discogenic disease of the lumbosacral spine, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined disability rating is 50 percent.

Here, the Veteran does not have at least one disability rated at 60 percent or a combined disability evaluation of at least 70 percent (for two or more disabilities) for any time during the appeal period.  Thus, the schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent; however, a TDIU can still be awarded on an extraschedular basis if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, particularly an August 2016 private opinion from an orthopedic surgeon, Dr. D.M., and in consideration of the Court's findings in the February 2016 Memorandum Decision, the Board finds that there is evidence of record suggesting the Veteran's service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  Specifically, in the August 2016 private opinion, Dr. D.M. opined that it is at least as likely as not that the Veteran's service-connected thoracolumbar spine pathology/symptoms have rendered him unable to secure and maintain substantial employment since 2001, when he was last gainfully employed.  In the August 2016 opinion, Dr. D.M. noted that the Veteran worked for the U.S. Postal Service for 25 years until 2001, and then worked part-time as a school custodian until 2005.  In detail, Dr. D.M. explained that, as early as January 1999, the Veteran was documented as being able to sit or stand for only 20 minutes before his symptoms escalated.  Also, Dr. D.M. noted that, following two subsequent failed surgical procedures of the back, the Veteran was actually more limited in his ability to sit or stand.  Further, Dr. D.M. explained that sedentary positions normally include at least six hours of sitting, and even with frequent breaks, the Veteran would not have been able to perform prolonged sitting, particularly on a daily basis.

For these reasons, the Board finds that a remand for referral of a TDIU under 38 C.F.R. § 4.16(b) is warranted for the appeal period.  Accordingly, the case is REMANDED for the following actions:

1. Refer the issue of a TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the appeal period.

2. After the requested adjudication has been completed as to the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b), if the benefit sought is not granted, the Veteran and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




